Citation Nr: 0308668	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for back injury 
residuals, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 10 percent evaluation 
for back injury residuals. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2000.  A transcript 
of this hearing has been associated with the claims file.

In November 2001, the Board remanded this claim with 
instructions for the RO to obtain pertinent VA clinical 
documentation pertaining to treatment of the veteran after 
1995, to complete all notification and development actions 
required by the VCAA, and to readjudicate the veteran's 
claim.  In a January 2003 supplemental statement of the case, 
the RO continued the 10 percent evaluation for back injury 
residuals. 

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Back injury residuals are manifested by no more than 
characteristic pain on motion with slight functional 
impairment.


CONCLUSION OF LAW

Back injury residuals are no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a September 2002 letter to the veteran, the RO indicated that 
in order to establish entitlement to an increased evaluation 
for the veteran's service-connected back injury, the RO 
needed medical evidence showing that this condition had 
worsened.  The RO requested that the veteran inform the RO of 
where he had received treatment for his back disability since 
1995, and provide the dates and places of treatment.  In the 
August 1999 statement of the case, the RO provided the 
veteran with text of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
pertaining to the rating criteria for lumbosacral strain.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the September 2002 letter to the veteran, the RO 
stated that it would help the veteran to obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to give the RO enough 
information about those records so it could request them from 
the appropriate person or agency.  The RO stated that it was 
still the veteran's responsibility to support his claim with 
the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

The service medical records indicated complaints of chronic 
low back pain.  In an April 1978 rating decision, the veteran 
was granted service connection for residuals of a back injury 
with a zero percent disability evaluation.

In an April 1998 VA examination report, the examiner noted 
that there was no deformity of the lumbar spine, and the 
veteran was able to flex to 95 degrees measured with a 
goniometer.  Extension was only to 20 degrees beyond which 
there was pain.  Side bending was 25 degrees each way with 
pain during the last five degrees of side bending.  Straight 
leg raising test bilaterally was negative.  The examiner 
entered impressions of possible chronic lumbar strain and 
possible degenerative arthritis, to be verified with x-rays.  
After the examiner had reviewed the x-ray report, he entered 
a diagnosis of calcification, anterior longitudinal ligament 
at L4.

In a June 1998 private examination report, the veteran 
reported that he fell off of a truck in basic training in 
1974 and ever since has had low back pain with bilateral 
sciatica distribution pain and numbness.  The veteran also 
reported pain with prolonged walking and standing.  He stated 
that he worked as a truck driver and was able to continue to 
work but complained of low back pain after prolonged driving.  
The examiner noted that the veteran complained of pain, 
weakness, fatigue, lack of endurance, and stiffness in the 
low back, which was a constant type of pain.  The examiner 
also noted that the veteran did not take any medications for 
his back problems, had not had any surgery for his back, and 
complained of occasional low back pain with prolonged sitting 
and with climbing stairs and gardening.  The veteran reported 
that he was able to perform his activities of daily living.  
Upon physical examination, the examiner noted that 
musculature of the back was normal, and there was no evidence 
of painful motion, muscle spasm, weakness, or tenderness in 
the low back.  Lumbar flexion to 90 degrees elicited some 
pulling sensation in the back, and 25 degree extension caused 
some discomfort.  There was 25 degrees right and 25 degrees 
left lateral rotation without pain.  Range of motion was 
affected only by pain in the back.  There was no evidence of 
generalized muscle weakness or wasting.  The examiner stated 
that the veteran was able to continue truck driving but that 
he must avoid heavy exercise secondary to the low back pain.

At a March 2000 hearing before the undersigned Veterans Law 
Judge, the veteran stated that he was not as active as he was 
5 years prior, and that it was uncomfortable to ride for a 
few hours.  He stated that he did not go to the mall with his 
wife, because it would entail a lot of standing and walking, 
which would hurt his back.  He stated that he would have to 
stop and bend over the counter to get some temporary relief, 
but that he generally tried to avoid a lot of standing or 
walking.  He stated that his back pain affected certain 
activities such as lawn work, going up stairs, and bending 
over.  He stated that he drove a truck 4 days a week, 8 to 10 
hours per day, that he could not lift beyond 20 or 30 pounds, 
and that he felt pain on a daily basis, 24 hours per day.  He 
stated that he could tie his shoes, but he would get a 
pulling sensation in his back when he did so.

In an August 2001 VA outpatient treatment report, the veteran 
reported that he had lower back pain everyday, with pain 
going down both legs, which was irritated by a lot of walking 
or standing, and that it improved with rest.  The examiner 
noted that there was full range of motion of the back.  She 
entered a diagnosis of chronic low back pain, recommended 
Tylenol, and referred the veteran to physical therapy for 
back exercises.  The examiner also noted full range of motion 
of the back in an October 2001 outpatient treatment report.

In an October 2002 private examination report, the veteran 
reported pain traveling to his legs and left heel, and 
described the pain as constant in nature, with daily flare-
ups lasting for 30 to 40 minutes at a time.  The examiner 
noted that the veteran's posture and gait were normal.  
Examination of the lumbar spine did not reveal any radiation 
pain on movement or muscle spasm.  There was tenderness on 
palpation.  Straight leg raising was negative bilaterally.  
There were no signs of radiculopathy.  Range of motion of the 
lumbar spine was flexion to 85 degrees with pain at 85 
degrees (normal 0-95), extension of 30 degrees with no pain 
(normal 0-35), right lateral flexion to 30 degrees with pain 
at 30 degrees, left lateral flexion at 30 degrees with no 
pain (normal 0-40).  Right rotation was 30 degrees with pain 
at 30 degrees, and left rotation was 30 degrees with no pain 
(normal 0-35).  The examiner stated that "the Deluca issue 
for the lumbar spine is pain."  The examiner noted that 
there was no ankylosis of the lumbar spine, no fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
entered a diagnosis of residuals of back injury, lumbosacral 
strain, and noted that range of motion was minimally reduced 
with pain on flexion, right lateral flexion, and right 
rotation.  He stated that this was either a residual or 
continuation of the chronic back pain symptoms throughout the 
veteran's service years, and noted that prolonged walking, 
standing, running, stooping, squatting, frequent bending, 
lifting larger and heavy objects, and climbing several steps 
at the same time would be difficult. 




III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7 (2002).  Otherwise, the 
lower rating will be assigned.  See id.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating, and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent disability rating.  
See id.  

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  Functional 
impairment may be due to limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id.; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of function due to pain on use, including during 
flare-ups.  Section 4.59 states the following regarding the 
evaluation of painful motion:

Painful motion is an important factor of 
disability, and the facial expression, 
wincing, etc., on pressure or 
manipulation should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  ... The intent of the 
schedule is to recognize painful motion 
with joint or periarticular pathology as 
productive of disability.  It is the 
intention to recognize actually painful, 
unstable, or malaligned joints, due to 
healed injury, as entitled to at least 
the minimum compensable rating for the 
joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, 
or crepitation within the joint 
structures should be noted carefully as 
points of contact which are diseased.  
Flexion elicits such manifestations.  The 
joints involved should be tested for pain 
on both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  

See 38 C.F.R. § 4.59 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for residuals of a back 
injury.

The veteran has been assigned a 10 percent evaluation for 
residuals of a back injury.  The evaluation contemplates 
slight limitation of lumbar motion, overall slight functional 
impairment or characteristic pain on motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2002).  In order to warrant an increased evaluation, the 
evidence must establish moderate limitation of motion or 
overall moderate functional impairment or muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Functional impairment includes 
limitation of motion, pain on motion, weakened movement, 
excess fatigability, and incoordination.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59 (2002); see also DeLuca, 8 Vet. App. at 
204-08.  The veteran has consistently reported pain in his 
lower back, especially with prolonged walking, standing, and 
driving.  He stated that the pain was constant, with daily 
flare-ups lasting for 30 to 40 minutes at a time.  The 
veteran has also reported that he drives a truck 4 days a 
week for 8 to 10 hours per day, that he is able to perform 
his activities of daily living, that he is able to bend over 
and tie his shoes, and that he does not take medications for 
his pain.  Pain on motion was noted in the October 2002 VA 
examination report, where flexion was to 85 degrees with pain 
at 85 degrees, right lateral flexion was to 30 degrees with 
pain at 30 degrees, and right rotation was 30 degrees with 
pain at 30 degrees.  Pain on motion was also noted in the 
April 1998 VA examination report, where the examiner noted 
that extension was only to 20 degrees beyond which there was 
pain, and side bending was 25 degrees each way with pain 
during the last 5 degrees of side bending.  In the June 1998 
private examination report, the examiner gave conflicting 
statements, noting that upon physical examination there was 
no evidence of painful motion in the low back, but later 
stated that range of motion was affected by pain in the back.  
The actual range of motion findings were 25 degrees right and 
25 degrees left lateral rotation without pain, lumbar flexion 
to 90 degrees with some pulling sensation in the back, and 25 
degrees extension with some discomfort.  Full range of motion 
was noted in the August 2001 and October 2001 VA outpatient 
treatment reports.

The Board finds that this evidence clearly shows pain on 
motion of the lower back, and slight overall functional 
impairment.  Although the Board recognizes that the veteran 
has constant pain in his lower back, the Board also notes 
that he is able to drive a truck full time, he is able to 
perform his activities of daily living, he is able to bend 
over and tie his shoes, and he does not take medication for 
his back pain.  Further, loss of motion is minimal, the June 
1998 private examination report indicated that there was no 
evidence of generalized muscle weakness or wasting, and the 
October 2002 private examination report indicated that there 
was no fatigue, weakness, lack of endurance, or 
incoordination.

The evidence shows a pulling sensation on forward bending.  
The June 1998 private examination report indicated that there 
was no evidence of muscle spasm.  Loss of lateral spine 
motion is minimal.  As noted above, the evidence does not 
show more than a slight overall functional impairment.  Even 
when taking the veteran's pain into account, the veteran does 
not warrant a higher disability rating because the competent 
medical evidence does not show more than a slight lumbosacral 
functional loss due to pain, slight limitation of motion or 
slight functional impairment.  The evidence tends to 
establish that his actual limitation of motion and actual 
functional impairment are relatively equal, with pain only at 
the extremes of motion.  The Board notes that the veteran is 
competent to report his symptoms.  However, to the extent 
that the veteran has asserted that he warrants more than a 10 
percent disability evaluation, the medical findings do not 
support his assertion.  The Board attaches more probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn.  For the reasons stated above, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of a back injury, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Under Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  See VAOPGCPREC. 6-96 
(1996).


ORDER

An increased evaluation for lumbosacral strain is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

